United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-50031
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ORBIE DALE CHAMBLISS,

                                    Defendant-Appellant.


                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 7:05-CR-52-1
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Orbie Dale Chambliss appeals his convictions for conspiracy

to distribute 50 grams of methamphetamine and possession with

intent to distribute methamphetamine.   He argues that his counsel

rendered ineffective assistance by failing to seek suppression of

inculpatory statements Chambliss made prior to his arrest.

     A claim of ineffective assistance generally will not

be considered for the first time on direct appeal.     United

States v. Lampazianie, 251 F.3d 519, 527 (5th Cir. 2001).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-50031
                                -2-

“[I]neffective-assistance claims ordinarily will be litigated in

the first instance in the district court, the forum best suited

to developing the facts necessary to determining the adequacy of

representation during an entire trial.”     Massaro v. United

States, 538 U.S. 500, 504-05 (2003); see also United States v.

Chavez-Valencia, 116 F.3d 127, 133-34 (5th Cir. 1997) (declining

to review claim that counsel was ineffective for failing to file

motion to suppress).

     We conclude that a motion brought under 28 U.S.C. § 2255

would be preferable to direct appeal for deciding Chambliss’s

claim.   See Massaro, 538 U.S. at 504-05.   Accordingly, without

prejudice to Chambliss’s right to file a motion pursuant to

§ 2255, the judgment of the district court is AFFIRMED.